In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00182-CR
        ______________________________


           WILLIAM SCOTT, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 217th Judicial District Court
              Angelina County, Texas
             Trial Court No. CR-27774




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                         MEMORANDUM OPINION

         William Scott was adjudicated guilty in Angelina County1 of indecency with a child and

sentenced to ten years’ imprisonment. Scott filed his notice of appeal September 3, 2010.

         This Court has now been informed that Scott has died.

         The death of an appellant during the pendency of his or her appeal deprives this Court of

jurisdiction. TEX. R. APP. P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894 (Tex. Crim. App.

1997); Rheinlander v. State, 918 S.W.2d 527, 528 (Tex. Crim. App. 1996).

         Accordingly, we permanently abate this appeal.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:            April 7, 2011
Date Decided:              April 8, 2011

Do Not Publish




1
 This case was transferred to this Court from the Tyler Court of Appeals as part of the Texas Supreme Court’s docket
equalization program. TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are not aware of any conflict between
the precedent of the Tyler Court and the precedent of this Court on any issue relevant in this appeal. See TEX. R. APP.
P. 41.3.

                                                          2